DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/918,074, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to disclose a desiccated composition and a water content less than about 5 wt% as required by independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2007/111479 A1) in view of Kujawski et al. (UMass Amherst, 2000) and further in view of Cheung (US Patent No. 6,828,132 B2).

In regard to claim 1, Han et al. is directed to a composition for treating soil [Page 5], consisting essentially of spawn (e.g. white rot fungi) that is fully integrated on a lignocellulosic substrate (e.g. sawdust) [Page 5, lines 4-9], wherein said spawn is of a lignin-digesting fungal species [Page 5, lines 10-12].

Han disclose the demand for the supply of nutrients to trees to be used as various energy sources of metabolism [Page 17, lines 15-19]. However, the reference does not explicitly teach one or more sources of nutrients selected from the group consisting of nitrogen, phosphorus and potassium in amounts effective to provide immediate nutrient uptake requirements of plants grown on the soil and 

Kujawski et al. is directed to the nutritional requirements of trees [Page 1, Paragraph 3]. Basic plant nutrition involves the uptake of mineral elements essential to plant growth. The elements nitrogen, phosphorus and potassium are required in greatest abundance [Paragraph bridging pages 1-2]. Quick release nitrogen fertilizers are used if the object of fertilization is to restore leaf nitrogen content [Page 2, 2nd Paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nutrient source for immediate nutrient uptake in the composition described by Han because there is a low content of nitrogen in abandoned coal mine lands [Page 17, lines 13-15]. One of ordinary skill in the art would have been motivated to include a source of one or more nutrients to meet the urgent demand to supply nutrients when utilized in coal mine lands as described by Han [Page 17, lines 16-19].

Han discloses integrating white rot fungus into a substrate material comprising sawdust [Claim 4], thereby forming a mixture but does not specifically disclose both of which are desiccated so that said spawn is in a non-vegetative state and said composition has a water content less than about 5 wt%.

However, Cheung discloses drying a biological fertilizer composition wherein water content in the biological fertilizer is less than 5% [Table 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the water content as disclosed in Cheung for the composition disclosed in Han, in order for the spawn to remain dormant [Column 47, lines 45-50]. One of ordinary skill in the art would have been motivated to 

In regard to claims 2-3, Han discloses the lignin-digesting fungal species: "white rot fungi" [Page 5]. The white rot fungal species disclosed by Yum are naturally capable of producing lignin peroxidase.

In regard to claims 4-5, Han discloses a composition comprising one or more fungal species selected from group consisting of Trametes versicolor, Pleurotus ostreatus, Phanerochaetesordida, Trametes hirsutus, Fusarium culmorum, Phanerochaetechrysosporium, and combinations thereof [Claim 2].

In regard to claim 6, Han discloses a lignocellulose-containing organic matter comprising sawdust wood waste and sludge [Page 9],

In regard to claim 7, Han discloses a composition comprising more than 107 cells fungus per unit gram of the treatment composition [Page 5].

In regard to claim 8, Han discloses adding white rot fungus into a base material comprising sludge and sawdust [Claim 4], thereby forming a mixture [Page 10].

In regard to claim 9, Kujawski et al. disclose phosphorus and potassium as essential nutritional elements. Complete fertilizers should be used for trees if a soil test demonstrates need [Page 2, Paragraph 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include NPK components in the composition described by Han because 

In regard to claim 10, Han does not explicitly disclose a composition further including at least one pH-modifying compound. Kujawski discloses adjusting pH levels in soil because nutrient availability and microbes involved in mineralization of organic matter are most active between a pH of 6 and 7. Typically limestone or sulfur are used to adjust pH [Page 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pH-modifying compound such as those disclosed by Kujawski in the composition disclosed in Han to cure extreme pH which makes nutrients unavailable for uptake by plant roots. One of ordinary skill in the art would have been motivated to do so because Han’s composition is intended for soil of abandoned mines which exhibit acidic soil [Page 37, lines 20-30]

Response to Arguments
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claim.

Applicant’s arguments with respect to the rejection(s) of the claims based on the Lamar reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

van Kuijk, Sandra JA, et al. "Selective ligninolysis of wheat straw and wood chips by the white-rot fungus Lentinula edodes and its influence on in vitro rumen degradability." Journal of animal science and biotechnology 7.1 (2016): 1-14.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 27, 2021